Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of making threats. We now confirm.
The misbehavior report, authored by the correction officer involved in the incident, is sufficient, by itself, to provide substantial evidence to support the determination of guilt (see Matter of Adams v Goord, 45 AD3d 940, 940-941 [2007]). To the extent that petitioner also seeks to challenge actions of the Board of Parole, his contentions are not properly before us inasmuch as he neither named the Board as a respondent nor served the Board (see Matter of Bernier v New York State Dept. of Correctional Servs., 274 AD2d 717, 717 [2000]). Petitioner’s remaining contentions have been examined and found to be either unpreserved or unavailing.
Mercure, J.P., Peters, Spain, Kane and Kavanagh, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.